NON-FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Information Disclosure Statement
Note the attached PTO-1449 form(s) submitted with the Information Disclosure Statement filed 6 DEC 2018. 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract is acceptable.
The title is acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-76425 A; 01 May 2014.
JP 2014-76425 A discloses bubble-containing liquid production method (fine bubble water production method) using a bubble-containing liquid production system (gas-liquid mixture solution generation device) provided with a bubble generating unit (venturi unit 7 having a function of generating air bubbles) that generates fine air bubbles in a liquid; a bubble crushing unit (ultrasonic wave applying tank 10 for performing irradiation using ultrasonic waves) that is connected to the "bubble generating unit", and that allows a bubble-containing liquid (gas-liquid mixture solution) 
liquid containing the ultrafine air bubbles.  JP ‘425 is considered to indicate that the
bubble-containing liquid production system, which is used in the bubble-containing liquid production method, is provided with a path corresponding to the circulation path for the water being treated in which the bubble generating unit, the bubble crushing unit, and the storage part are disposed as seen in Figure 1:

    PNG
    media_image1.png
    281
    449
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    624
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    72
    110
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    143
    284
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    446
    714
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
To determine whether subject matter would have been obvious, "the scope and content of the prior art are to be determined; differences between the prior art and the claims at issue are to be ascertained; and the level of ordinary skill in the pertinent art resolved .... Such secondary considerations as commercial success, long felt but unsolved needs, failure of others, etc., might be utilized to give light to the Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966).
The Supreme Court has noted:
Often, it will be necessary for a court to look to interrelated teachings of multiple patents; the effects of demands known to the design community or present in the marketplace; and the background knowledge possessed by a person having ordinary skill in the art, all in order to determine whether there was an apparent reason to combine the known elements in the fashion claimed by the patent at issue.

KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740-41 (2007). "Under the correct analysis, any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." (Id. at 1742).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 4, 7, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of WO 2015/147048 A1.
JP ‘425 does not disclose the features of corresponding to claims 3, 4, 7, 9, and 13.  However, a feature in which a means corresponding to the uniformizing unit of claim 9 for performing a process for uniformizing fine air bubbles is provided such that a process for uniformizing fine air bubbles, which corresponds to the uniformizing step, is
performed prior to the step of the ultrasonic wave irradiation corresponding to the bubble crushing step, but after the air-bubble generating step corresponding to
the bubble generating step, as in claims 3-4, and a feature in which the bubble crushing unit is provided as in claims 7 and 13, are known means for producing a gas-liquid mixture solution containing fine air bubbles, as described in WO ‘048 (particularly
paragraphs [0032]-[0052], figs. 1-9).  Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided JP ‘425 with the features of these claims in view of WO ‘048 in order to produce a gas-liquid mixture solution containing finer air bubbles. 

Claims 10 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of JP 2011-20005 A.
JP ‘425 does not include any disclosure about the features of claims 10 and    12-13.   However, a feature in which, in order to prevent any trouble in generation of bubbles, a degassing unit is provided as in claim 10, and a feature in which, in order to discharge the bubble-containing liquid from a pressurized tank, discharging is performed via a pressure reducing valve, as in claim 12, are both known means, as .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-76425 A in view of US 9416329 B2 (Shiode et al.).
JP ‘425 does not disclose the features of the bubble generating unit of claim 14.  
However, the bubble generating unit of claim 14 is known as described in Shiode et al.   (particularly, second embodiment, figs. 5 and 6).  Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided JP ‘425 with the features of claim 14 in view of Shiode et al. in order to effectively 
generate air bubbles in a liquid via the features of claim 14.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses methods and systems for producing bubbles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
To check current estimates on how long it will take for a first office action on a patent application by entering an Art Unit or Class and Subclass associated with a current or potential application see:  https://www.uspto.gov/learning-and-resources/statistics/first-office-action-estimator
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application   







/CHARLES COOLEY/Examiner, Art Unit 1774   

								





30 July 2021